 

Fillin this information to Tota Am Or ES-8

led 08/29/19 Page 1lof1

     
   
           
        

Debtor1 _ Michelle L Browning
First Nema

Debtor 2 -
(Spouse, if filing) "Ne Mids Name inatame

United States Bankruptcy Court forthe: District of Delaware - Wilmington Middle District of

F-\\RATG)

Certification About a Financial Management Course

DE
(State)

Case number

(\f known) 19-11174

Official Form 423

>

82 SAY BAN?

If you are an Individual, you must take an approved course about personal financial management if:
@ you filed for bankruptcy under chapter 7 or 13, or

ll you filed for bankruptcy under chapter 14 and § 1141 (d)(3) does not apply.

In a joint case, each debtor must take the course. 11 U.S.C. §§ 727(a)(11) and 1328{(g).

  

v

After you finish the course, the provider will give you a certificate. The provider may notify the court that you have completed itd ¢ pourse. if
the provider does notify the court, you need not file this form. if the provider does not notify the court, then Debtor 1 and Debtgg 2 must eac!

file this form with the certificate number before your debts will be discharged. *. ~ ~—
‘ e et

W@ if you filed under chapter 7 and you néed to file this form, file it within 60 days after the first date set for the meeting of creditors under sMaret the RO

Bankruptcy Code. ae cal oO

@@ if you filed under chapter 41 or 13 and you need to file this form, file it before you make the last payment that your plan requires or
before you file a motion for a discharge under § 1141(d)(5)(B) or § 1328(b) of the Bankruptcy Code. Fed. R. Bankr. P, 1007(c).

In some cases, the court can waive the requirement to take the financial management course. To have the requirement waived, you must file
a motion with the court and obtain a court order.

Tell the Court About the Required Course

You must check one:

¥ | completed an approved course in personal financial management:

08/13/2019

MM/DOTYYYY

Date | took the course

Name of approved provider Access Counseling, Inc. _

 

Certificate number 15317-DE-DE-033250091
Olam not required to plete a in p I fii i 9g b the court has granted my motion for a

waiver of the requirement based on (check one):

Q | have a mental illness or a mental deficiency that makes me incapable of realizing or making rational decisions about
Incapaclty. finances.

QO Disabiti My physical disability causes me to be unable to complete a course in personal financial management in person, by phone, or
ty. through the internet, even after | reasonably tried to do so.

QO Active duty. | am currently on active military duty in a military combat zone.

Residence. | live in a district in which the United States trustee (or bankruptcy administrator) has determined that the approved

instructional courses cannot adequately meet my needs.

| certify that the information | have provided is true and correct,

/s/ Michelle L Browning Michelle L Browning 08/13/2019
‘Signature of debtor named on certificate Prited name of debtor MM /DO/YYYY

 

 

 

Official Form 423 Certification About a Financial Management Course

 

 
